Citation Nr: 9927461	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include on an
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1966 to February 1970.

In February 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for nonservice-connected pension benefits, 
including on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(2).  He appealed to the Board of Veterans' Appeals 
(Board).  He testified at a hearing at the RO in May 1997 in 
support of his claim.


REMAND

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases, except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340 (1998).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for pension purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)-provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.342, 
4.16, 4.17.  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may be assigned nonetheless-on an extra-
schedular basis-upon a showing that he/she is unable 
to obtain or retain substantially gainful employment.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The veteran's advancing age may be considered in determining 
whether he/she is permanently and totally disabled (i.e., 
unemployable) for pension purposes.  38 C.F.R. § 4.19.  
"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.17(a).  Other factors to 
be considered in determining whether the veteran is 
unemployable are his level of education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination in 
pension cases (unlike compensation cases), VA must consider 
the severity of all of the veteran's disabilities, as they 
may adversely affect his ability to work, regardless of 
whether they are service connected.  38 C.F.R. §§ 3.342, 
4.17, 4.19; cf. Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

While neither the United States Code (U.S.C.) nor the Code of 
Federal Regulations (C.F.R.) offers a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 7.09(a)(7), defines 
the term as "that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."

The veteran alleges that he experiences progressively 
increasing pain in his low back, hips, and knees due to 
arthritis, which, in turn, precludes him from any type of 
work that is commensurate with his prior occupational 
experience as a painter, roofer, and carpenter.

In November 1996, the veteran underwent X-rays of his low 
back, hips, and knees at a VA hospital.  The X-rays confirmed 
that he has arthritis in his low back, and the RO since has 
rated the arthritis ("degenerative changes") of his lumbar 
spine as 10 percent disabling.  The X-rays did not, however, 
disclose any evidence of arthritis in either his hips or 
knees, and there also was no indication of arthritis in these 
areas when seen in the VA outpatient clinic in December 1996.  
But, when examined by VA in January 1997 in connection with 
the current appeal, the examiner indicated in the diagnostic 
assessment that the veteran experiences progressively 
increasing pain in his hips and knees, as alleged, which 
"most likely [is] secondary to arthritis."  Moreover, a VA 
physician who later examined the veteran in the outpatient 
clinic, in April 1997, also diagnosed multiple-joint 
arthritis, noting that it was causing him to experience an 
increasing amount of pain, and that "working on [his] 
knees...adds to [his] discomfort."  This physician indicated 
in the margin of the clinical record concerning his 
evaluation of the veteran that X-rays (presumably referring 
to the ones taken in November 1996) did not show any evidence 
of arthritis, despite his diagnosis.  Thus, it is not clear 
whether the veteran, in fact, has arthritis in his hips 
and/or knees; if so, the RO must rate the severity of it in 
these areas.  Consequently, the veteran should 
undergo another VA medical evaluation to assist in making 
these determinations.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Further development of this case also is necessary to 
determine whether the veteran has varicose veins 
("varicosities") on his lower extremities, as alleged, and, 
if so, to have the RO rate the severity of them.  There is 
conflicting medical evidence of record as to whether he does.  
A VA physician who examined him in the outpatient clinic in 
December 1996 diagnosed varicosities and prescribed support 
hosiery for his legs-the long size, which extend up to his 
knees.  However, the VA physician who examined him in January 
1997, in connection with his current appeal, indicated there 
was no clinical evidence of varicose veins.  Furthermore, 
that VA physician went on to note in his diagnostic 
assessment that the results of the examination, as a whole, 
were completely unremarkable ("normal general medical 
exam"), except that the veteran has a "mild" degree of 
hypertension, which the RO has rated as noncompensably (i.e., 
0 percent) disabling.  The RO also has rated a plantar wart 
on his right foot as noncompensably disabling.  Since, 
however, all of his disabilities must be taken into account 
when determining whether he is unemployable, and it remains 
unclear whether he has varicosities on his lower extremities 
and, if so, the severity of them, further development in this 
regard is required.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

Lastly, other medical records on file show rather recent 
treatment in 1997 to excise a sebaceous cyst on the veteran's 
scrotum, in addition to treatment many years earlier, during 
1970, for dermatitis on various parts of his body, but 
especially his left hand, which he and one of his treating 
physicians (Earl O. Haupt, Jr., M.D.) claimed precluded him 
from working.  Hence, the RO must rate the severity of these 
conditions, as well, and determine what impact, if any, they 
have on his employability status.  Id.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for any and all necessary VA examinations 
to ascertain all the disabilities from 
which he currently suffers (to include 
whether he has arthritis in his hips and 
knees, varicosities of his low 
extremities, chronic residuals 
of a sebaceous cyst on his scrotum, and 
dermatitis), and to obtain medical 
assessment of the present severity of 
each of his disabilities.  All indicated 
tests, as well as any necessary 
specialist examinations, must be 
conducted and the results reported in 
detail in a typewritten report.  
The claims file, including a complete 
copy of this REMAND, must be made 
available to and be reviewed by each 
examiner prior to the requested 
examination(s).  It is absolutely 
imperative that the examiner(s) provide a 
medical opinion concerning the effect of 
the veteran's disabilities, individually 
and collectively, on his ability to work.  
The complete rationale underlying all 
opinion expressed must be provided, 
citing, where necessary, to specific 
evidence in the record.

2.  Upon completion of the above 
development, and any other development 
deemed warranted by the record, each 
disability found should be assigned a 
rating; the ratings assigned for the 
disabilities that can be considered for 
pension purposes should be combined under 
the combined rating tables of the Rating 
Schedule.  38 C.F.R. § 4.25 (1998).  

3.  If the veteran does not have a 
singular or combined 100 percent 
evaluation, or a disability which, by its 
nature, is deemed to render him total 
disabled, see 38 C.F.R. § 4.15, the RO 
should adjudicate the issue of whether a 
total rating is assignable based upon 
consideration of "objective" ("average 
person") and "subjective" factors, as 
outlined above.  See Talley v. Derwinski, 
2 Vet. App. 282 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  Such 
adjudication must specifically include 
consideration of whether the veteran is 
entitled to a total rating on an extra-
schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(2) (1998).

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC) and be given 
a reasonable opportunity to submit 
additional evidence and/or argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration, if otherwise in 
order.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

